ACCEPTED

                                                                                                                            TWELFTH COURT OF APPEALS
Appellate Docket Number:                                                                                                                 TYLER, TEXAS
                                                                                                                                   1/13/2015 4:13:14 PM
                                                                                                                                           CATHY LUSK
Appellate Case Style:         In re Counsel for Goughnour                                                                                        CLERK

                        Vs.

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            12th COURT OF APPEALS
                                                                                                                 TYLER, TEXAS
                                                                                                            1/13/2015 4:13:14 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                                  CATHY S. LUSK
                                                                                                                     Clerk
                                             Appellate Court:12th Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: Counsel for Goughnour                                   First Name:        Ty
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Beard
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Beard & Harris, P.C.

Pro Se:                                                                    Address 1:         100 Independence Place
                                                                           Address 2:         Suite 101
                                                                           City:              Tyler
                                                                           State:     Texas                        Zip+4:   75703
                                                                           Telephone:         903/509-4900              ext.
                                                                           Fax:       903/509-4908
                                                                           Email:     Ty@beardandharris.com
                                                                           SBN:       00796181

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: Counsel for Goughnour                                   First Name:        Jim
First Name:                                                                Middle Name: E
Middle Name:                                                               Last Name:         Bullock
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Cantey Hanger LLP

Pro Se:                                                                    Address 1:         1999 Bryan Street
                                                                           Address 2:         Suite 3300




                                                                Page 1 of 10
                                                               City:              Dallas
                                                               State:     Texas                     Zip+4:     75201
                                                               Telephone:         214/978-4100              ext.
                                                               Fax:       214/978-4150
                                                               Email:     jbullock@canteyhanger.com
                                                               SBN:       00795271

III. Appellee                                                  IV. Appellee Attorney(s)
    Person        Organization (choose one)                            Lead Attorney
                                                               First Name:
First Name:       Jack                                         Middle Name:
Middle Name:                                                   Last Name:
Last Name:        Skeen                                        Suffix:
Suffix: Jr.                                                    Law Firm Name:
Pro Se:                                                        Address 1:
Address 1: Smith County Courthouse                             Address 2:
Address 1: 100 N. Broadway, Room 220                           City:
City:         Tyler                                            State:     Texas                     Zip+4:
State:    Texas                    Zip+4:     75702            Telephone:                                   ext.
Telephone: 903/590-1634             ext.                       Fax:
Fax:          903/590-1631                                     Email:
Email:     dlangston@smith-county.com                          SBN:

III. Appellee                                                  IV. Appellee Attorney(s)
    Person        Organization (choose one)                            Lead Attorney
                                                               First Name:        Mary
First Name:       Robert                                       Middle Name: C
Middle Name: H.                                                Last Name:         Burdette
Last Name:        Patterson                                    Suffix:
Suffix: Jr.                                                    Law Firm Name: Calloway, Norris, Burdette & Weber, PLLC
Pro Se:                                                        Address 1:         3811 Turtle Creek Blvd.
                                                               Address 2:         Suite 400
                                                               City:              Dallas
                                                               State:     Texas                     Zip+4:     75219
                                                               Telephone:         214/521-1520              ext.
                                                               Fax:       214/521-2201
                                                               Email:     mburdette@cnbwlaw.com
                                                               SBN:       04268800

III. Appellee                                                  IV. Appellee Attorney(s)
    Person        Organization (choose one)                            Lead Attorney
                                                               First Name:        Richard
First Name:       Robert                                       Middle Name: H

                                                      Page 2 of 10
Middle Name: H                     Last Name:        Lottmann
Last Name:    Patterson            Suffix:
Suffix: Jr.                        Law Firm Name: Allen-Lottmann-Kimmel
Pro Se:                            Address 1:        3805 Old Bullard Road
                                   Address 2:
                                   City:             Tyler
                                   State:    Texas                    Zip+4:    75701
                                   Telephone:        903/534-0006            ext.
                                   Fax:      903/534-3757
                                   Email:    Richard@allenlottmann.com
                                   SBN:      12585300




                          Page 3 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Mandamus

Date order or judgment signed: April 22, 2014                            Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: N/A
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
N/A
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     241st District Court                                       Clerk's Record:
County: Smith County, Texas                                           Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 11-2216-C                      Was clerk's record requested?        Yes         No
                                                                      If yes, date requested:
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Jack                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Skeen
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:   Jr.
Address 1:         Smith County Courthouse
Address 2 :        100 N. Broadway, Room 220
City:              Tyler
State:    Texas                       Zip + 4: 75702
Telephone:      903/590-1634            ext.
Fax:      903/590-1631
Email: dlangston@smith-county.com



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 5 of 10
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip + 4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:      Yes        No       If yes, date filed:

Will file:    Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            Yes       No
If yes, briefly state the basis for your request: Motion to stay enforcement of sanctions order pending mandamus review


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:The underlying matter has been to mediation
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator? Hon. Cynthia Kent
What type of ADR procedure? mediation
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether trial court abused his discretion awarding sanctions in violation of Texas Supreme Court mandate and applicable rules?


How was the case disposed of?        Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                       Page 6 of 10
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes        No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? N/A
Rate the complexity of the case (use 1 for least and 5 for most complex):       1        2     3         4   5
Please make my answer to the preceding questions known to other parties in this case.              Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                        Fax                     Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Jim E. Bullock



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            January 13, 2015



Printed Name: Jim E. Bullock                                                              State Bar No.:   00795271



Electronic Signature: /s/ Jim E. Bullock
    (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on January 13, 2015       .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Jim E. Bullock
                                                                                (Optional)

                                                                         State Bar No.:      00795271
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:     January 13, 2015
Manner Served: Email

First Name:      Hon. Jack

Middle Name:
Last Name:       Skeen
Suffix: Jr.
Law Firm Name: 241st District Court
Address 1:       100 N. Broadway
Address 2:       Room 220

City:            Tyler
State    Texas                       Zip+4:    75702
 Telephone:      903/590-1634        ext.
Fax:      903/590-1631

Email:   dlangston@smith-county.com

If Attorney, Representing Party's Name:
Please enter the following for each person served:




                                                               Page 9 of 10
Date Served:      January 13, 2015
Manner Served: Email

First Name:       Mary

Middle Name: C
Last Name:        Burdette
Suffix:
Law Firm Name: Calloway, Norris, Burdette & Weber, PLLC
Address 1:        3811 Turtle Creek Blvd.
Address 2:        Suite 400

City:             Dallas
State     Texas                      Zip+4:   75219
Telephone:        214/521-1520       ext.
Fax:      214/521-2201

Email:    mburdette@cnbwlaw.com

If Attorney, Representing Party's Name: Robert H. Patterson, Jr.
Please enter the following for each person served:

Date Served:      January 13, 2015
Manner Served: Email

First Name:       Richard

Middle Name: H
Last Name:        Lottmann
Suffix:
Law Firm Name: Allen-Lottmann-Kimmel
Address 1:        3805 Old Bullard Road
Address 2:
City:             Tyler
State     Texas                      Zip+4:   75701
Telephone:        903/534-0006       ext.
Fax:      903/534-3757

Email:    Richard@allenlottmann.com

If Attorney, Representing Party's Name: Robert H. Patterson, Jr.




                                                             Page 10 of 10